[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                July 27, 2005
                                No. 04-16355
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                    D.C. Docket No. 03-00334-CR-T-23MAP

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

EUGENE TIMOTHY ALLUMS,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (July 27, 2005)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Eugene Timothy Allums appeals his convictions for attempt to kill, and

solicitation of another to kill, employees of the United States Government on
account of their official duties, and solicitation of another to kill witnesses with

intent to prevent testimony, in violation of 18 U.S.C. §§ 373(a), 1114, and

1512(a)(1)(A). The government’s theory and proof was that Allums committed

these crimes in an attempt to prevent his conviction on earlier charges of

kidnapping and transporting across state lines a minor, his thirteen-year old step-

daughter. The sole issue in this appeal is whether the district court abused its

discretion in admitting prosecutorial comments and testimony about Allums’s

sexual relationship with his minor step-daughter over his Fed. R. Evid. 403

objection.

      We review a district court’s decision not to exclude evidence pursuant to

Rule 403 only for an abuse of discretion. United States v. Ross, 33 F.3d 1507,

1524 (11th Cir. 1994). Rule 403 permits a district court to exclude relevant

evidence only when “its probative value is substantially outweighed by the danger

of unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of

cumulative evidence.” We consider “Rule 403 . . . an extraordinary remedy that

should be used sparingly because it allows a court to exclude admittedly probative

evidence.” Ross, 33 F.3d at 1524. As such, we “narrowly circumscribe” a trial

court’s discretion to exclude evidence as unduly prejudicial. United States v.

                                           2
Cross, 928 F.2d 1030, 1048 (11th Cir. 1991). “The ‘major function’ of Rule 403

‘is limited to excluding matter of scant or cumulative probative force, dragged in

by the heels for the sake of its prejudicial effect.’” Id., 928 F.2d at 1048.

      There was no abuse of discretion. Testimony about Allums’s sexual

relationship with his minor step-daughter was admissible to demonstrate his

motive for committing the charged offenses, as well as to demonstrate the motive

of Carl Hollander, a key government witness, in assisting the government in its

investigation of Allums. See United States v. Church, 955 F.2d 688, 700 (11th

Cir. 1992). In other words, the evidence about what Allums had done to his minor

step-daughter “pertain[ed] to the chain of events explaining the context, motive,

and set-up of the crime,” and “form[ed] an integral and natural part of an account

of the crime, or [was] necessary to complete the story of the crime for the jury.”

United States v. Williford, 764 F.2d 1493, 1499 (11th Cir. 1985). Because the

prejudicial effect of this testimony did not substantially outweigh its probative

value, the district court did not abuse its discretion in admitting this testimony.

Therefore, we affirm Allums’s conviction.

      AFFIRMED.




                                           3